                  Case:20-00038-jtg        Doc #:35 Filed: 04/30/2020           Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN

   In re:
                                                           Chapter 13
   William Ross Hayes                                      Case Number 20-00038-JTG
     AKA William Ross Hayes Jr.                            Honorable John T. Gregg
   Ann Marie Hayes
          Debtors
   ____________________________________/

                         ORDER RESOLVING OBJECTIONS TO CONFIRMATION

           NOW COMES Creditor, U.S. Bank Trust National Association as trustee of Lodge Series IV
   Trust (“Creditor”), by and through its attorneys, Orlans PC, having filed a Objections to Confirmation
   with respect to the treatment of its claim secured by real property commonly known as 8969 Conservancy
   Drive NE, Ada, MI 49301; the Debtors, William Ross Hayes and Ann Marie Hayes, by and through their
   attorneys, Andersen Ellis & Shephard; and the Chapter 13 Trustee, Brett N. Rodgers; the parties having
   reached a resolution to the Objections to Confirmation; and this Court being advised in the premises:

           IT IS HEREBY ORDERED that in the event that Debtors fail to timely make any future Chapter
   13 plan payments, Creditor may submit a notice of default, served upon Debtors and Debtors’ attorney
   and permitting 30 days from the service of the notice in which to cure any and all defaults in payments. If
   Debtors fail to cure the defaults in payments after having been provided notice under the provisions of
   this Order, then the Creditor may submit an Order Granting Relief from the Automatic Stay to the
   Bankruptcy Court and the automatic stay may be thereafter lifted without a further hearing or notice.

           IT IS FURTHER ORDERED that Debtors shall be limited to two (2) opportunities to cure
   defaults. Should a third default occur, then the Creditor may submit an Order Granting Relief from the
   Automatic Stay to the Bankruptcy Court along with an affidavit attesting to a failure to make payments,
   and the automatic stay may be thereafter lifted without a further hearing or notice.

                                                   END OF ORDER

   Prepared by:
   Elizabeth M. Abood-Carroll, Esq. P46304
   Orlans PC
   Attorney for U.S. Bank Trust National Association
   as trustee of Lodge Series IV Trust
   P.O. Box 5041
   Troy, MI 48007
   (248) 502-1400
   Email: eabood-carroll@orlans.com




Signed: April 30, 2020
